Citation Nr: 0009415	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis 
(athletes foot), bilateral, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to service connection for a right shoulder 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple lipomas, on a direct basis, or secondary to 
herbicide exposure in service.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
generalized skin disorder, variously described, on a direct 
basis, or secondary to herbicide exposure in service.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to November 1970.  He was in Vietnam from May 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Service connection for multiple lipomas, on a direct basis 
was denied in November 1971. The veteran was notified of the 
denial, but failed to timely file an appeal.  Consequently, 
that determination became final.  38 U.S.C.A. § 7105.

Subsequently, in September 1981, he filed a new application 
for service connection for multiple lipomas, as well as a 
skin disorder described as a "rash".  These were claimed as 
secondary to Agent Orange exposure in service.  By rating 
decision in November 1981, service connection was denied as 
no causal relationship was shown between herbicide exposure 
and any of his diagnosed conditions.  The veteran was 
notified of the denials in December 1981, but failed to 
timely file an appeal.  Consequently, those determinations 
became final.  38 U.S.C.A. § 7105.

By rating action of January 1993, the veteran was denied 
service connection for a skin condition involving the chest 
and back with lumps and knots.  The veteran was notified but 
did not timely disagree therewith.  This is the last final 
decision on any basis of these claims.  38 U.S.C.A. § 7105.

The issue certified to the Board is new and material evidence 
to reopen a claim of entitlement to service connection for 
folliculitis.  The evidence of record indicates that 
folliculitis is only one of the veteran's numerous skin 
conditions which he has been diagnosed with, and/or has 
previously claimed in several different variations.  The 
Board has therefore restated this issue as a generalized skin 
disorder, variously described.  

Service connection for a left shoulder disorder was denied in 
November 1988. The veteran was notified of the denial in 
February 1989, but failed to timely file an appeal.  
Consequently, that determination became final.  38 U.S.C.A. 
§ 7105.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  The appellant's tinea pedis (athletes foot), bilateral, 
is currently manifested by objective findings dry scaly skin, 
with a negative KOH fungal test.  He is on continuing 
treatment for tinea.  No blisters, exfoliation, exudation, or 
functional limitation have been demonstrated.  

3.  The appellant's tinea pedis (athletes foot), bilateral, 
does not present an exceptional or unusual disability picture 
not contemplated by the rating schedule. The disability has 
not required any hospitalization, nor has it been 
demonstrated to present marked interference with employment.

4.  The appellant's service and post service medical records 
are entirely silent as to any right shoulder complaints, 
injuries, or disorders.  

5.  The RO denied entitlement to service connection for 
multiple lipomas, on a direct basis in November 1971; as 
secondary to Agent Orange exposure in November 1981; and in 
January 1993. In all cases, the veteran was notified of the 
decision but did not appeal.  

6.  The RO denied entitlement to service connection for a 
skin disorder described as a "rash," secondary to Agent 
Orange exposure in November 1981; and, on a direct basis in 
January 1993.  In both cases, the veteran was notified of the 
decision but did not appeal.  

7.  The RO denied entitlement to service connection for a 
left shoulder disorder 
in a November 1988 rating decision.  The veteran was notified 
of that decision but did not appeal.  

8.  A November 1971 rating decision held that there was no 
evidence of multiple lipomas in service. An August 1971 VA 
examination noted multiple subcutaneous atheromata, left arm, 
forearm and thigh, but did not relate the multiple lipomas to 
any in-service occurrence or event. 

9.  A November 1981 rating decision held that there was no 
causal relationship between herbicide exposure and any of the 
veteran's diagnosed conditions, including multiple lipomas, 
or skin disorders.  In January 1993, it was noted that new 
and material was not submitted.

10.  A November 1988 rating decision held that while the 
veteran was seen in service for a left shoulder pain, it was 
diagnosed as a strain. The separation examination was silent 
for any shoulder disorder, and the first post service 
evidence of treatment for a left shoulder disorder is in July 
1979, almost 9 years after service.  

11.  A January 1993 rating decision held that there was no 
evidence of treatment or diagnoses of a skin disorder in 
service, and the separation examination showed the skin to be 
normal.

12.  These RO decisions represent the last final 
disallowances of entitlement to service connection for the 
aforementioned claims.  

13.  The evidence submitted subsequent to these RO decisions, 
which includes VA, and private medical evidence of treatment, 
and statements from family friends, in an attempt to reopen 
the veteran's claims does not bear directly and substantially 
on the issues of entitlement to service connection for 
multiple lipomas; a generalized skin disorder, variously 
described; or, a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinea pedis (athletes foot), bilateral, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, Part 4, §§ 4.1-4.14, 4.118, DCs 7806, 7813 
(1999).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a right shoulder disability.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R.§ 3.303 
(1999).

3.  The evidence submitted subsequent to the RO decisions of 
November 1971 November1981, and January 1993, does not bear 
directly and substantially on the matter under consideration; 
therefore, is not new and material and the veteran's claim 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 
(1999).

4.  The evidence submitted subsequent to the RO decisions of 
November 1981, January 1993, does not bear directly and 
substantially on the matter under consideration; therefore, 
is not new and material and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

5.  The evidence submitted subsequent to the RO decision of 
November 1988, denying the appellant's claim to service 
connection for a left shoulder disorder does not bear 
directly and substantially on the matter under consideration; 
therefore, is not new and material and the veteran's claim 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for tinea pedis 
(athletes foot), bilateral.

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The evidentiary assertions of the 
veteran are presumed credible for making this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating, greater 
than the current 10 percent rating for tinea pedis (athletes 
foot), bilateral is warranted. 

Historically, the appellant was granted service connection 
for dermatophytosis, left foot, in a November 1971 rating 
decision.  A non-compensable rating was assigned from date of 
separation from service.  This was increased to 10 percent 
disabling, by rating decision in February 1995, effective 
from October 7, 1993.

By rating decision in October 1995, the RO granted service 
connection for a skin disorder of the right foot.  It was 
determined that the right foot and left foot disorder was 
intertwined, as such they were a single disability.  (This is 
similar to rating unilateral or bilateral pes planus.)  The 
disorder was redefined as tinea pedis (athletes' foot), 
bilateral.  The 10 percent rating remained in effect, from 
October 7, 1993.  It was noted that there was active 
treatment for the pathology which warranted continuation of 
the 10 percent rating.  Based on this analysis, it was held 
that separate ratings for each foot were not in order.

The veteran's service- connected tinea pedis (athletes' 
foot), bilateral, is rated analogously under the provisions 
of DC 7813, as dermatophytosis.  In rating a disability that 
is not listed in the Ratings Schedule, such as a fungal 
infection of the feet, it is permissible to rate that 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous. 38 C.F.R. § 4.20. 
Dermatophytosis, because it is a fungal infection of the skin 
that frequently involves the feet, appears to be the 
disability listed in the Ratings Schedule that is most 
closely analogous to the service- connected disability caused 
by the recurrent fungal infection of the feet. See Lendenmann 
v. Principi, 3 Vet.App. 345, 350-51 (1992); Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).

Under 38 C.F.R. § 4.118, DC 7813, is evaluated as eczema 
under DC 7806, as follows; 

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a non-exposed surface or small area. 

A 10 percent evaluation requires exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area. 

A 30 percent rating is assigned with exudation or itching 
constant, extensive lesions, or marked disfigurement. 

A 50 percent rating is assigned for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where exceptionally repugnant. 38 C.F.R. § 
4.118, Diagnostic Code 7806 (1998).

In a VA examination in February 1996, the examiner noted a 
history of two-foot and one hand syndrome.  The examiner 
noted only that the veteran had dry scaly skin on his feet.  
A KOH examination was negative for fungus, and the rest of 
the skin examination was noncontributory.  The diagnosis was 
probable two foot one 
hand syndrome in spite of a negative KOH.  The examiner noted 
that condition would need oral therapy with Griseofulvin in 
most cases. 

VA and private medical records of file, reveal a history of 
treatment and diagnoses of a skin disorder of the feet, as 
well as several other skin disorders of the torso and 
extremities. 

The file also contains several lay statements from friends 
and relatives attesting to the veteran's numerous physical 
disabilities.

After reviewing the rating criteria, the reported objective 
findings and the subjective complaints, the Board is of the 
opinion that a rating in excess of 10 percent is not 
warranted for tinea pedis (athletes foot), bilateral. 
Logically, any skin disease on the feet would be on non-
exposed surfaces and would remain hidden under clothes, and, 
thus, would not interfere adversely with one's industrial 
capability as disfigurement, per se.  The VA examiner noted 
dry scaly skin which was fairly extensive.  No scarring, 
marked disfiguration, or constant exudation or itching were 
noted.  Therefore, the Board finds that the objective 
findings of record do not support a rating in excess of 10 
percent.  In conclusion, the medical evidence of record does 
not show that the veteran has constant exudation or itching, 
extensive lesions, or marked disfigurement; therefore, an 
increased evaluation would not be warranted under either DC 
7806-7813.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). The Board has considered these 
provisions, taking into consideration the objective findings 
as well as the subjective statements of the veteran, and 
finds that he is not entitled to a greater than 10 percent 
evaluation for his service-connected tinea pedis, bilateral, 
feet.

While the Board has considered the "positive" evidence 
asserting entitlement to an increased rating for tinea pedis 
(athletes foot), bilateral, to include the contentions and 
statements submitted by and on behalf of the veteran, the 
Board concludes that it is overcome by the weight of the 
"negative" objective clinical evidence of record described 
above. Thus, the claim for an increased rating greater than 
10 percent for tinea pedis of the feet must be denied. 
Gilbert, 1 Vet. App. at 49.

In addition, the lack of any objective evidence of current 
functional impairment attributable to tinea pedis of the feet 
precludes the assignment of an increased rating on an 
"extraschedular" basis under the provisions of 38 C.F.R. § 
3.321(b)(1).

II.  Entitlement to service connection for a right shoulder 
disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran's service records reveals the veteran reported 
right shoulder pain after a fall in January 1969.  There was 
no swelling, or discoloration, and he had a full range of 
motion.  X-rays were also negative.  The separation 
examination are entirely silent as to any injuries, 
complaints, or diagnoses of any right shoulder disability.  

A VA examination in August 1971, did not note any right 
shoulder pathology.

Post service medical records include VA, and private 
treatment records.  These include an October 1988 letter from 
Nathan P. Horner, M.D., who noted that the veteran was 
treated in January 1979 for bursitis, right shoulder.  None 
of the medical evidence on file suggests a relationship with 
any currently diagnosed right shoulder disorder and any 
incident or injury incurred in service.

The file also contains several buddy and lay statements 
attesting to the appellant's shoulder and other physical 
disabilities.  

After a careful review of the file, the Board finds that the 
claim must be denied as  not well grounded because there is 
no medical opinion, or other competent evidence, linking a 
right shoulder disorder with any in-service occurrence or 
event.  Specifically, there was no diagnosis of any right 
shoulder disorder in service, nor has any medical examiner 
attributed the appellants right shoulder disorder to his 
active service.  Thus, a direct causal link between the 
appellant's right shoulder disorder and service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claims, nor any 
claims for which entitlement is permitted under the law.

In conclusion, the Board has considered the appellant's 
statements that he has a right shoulder disorder from the 
time of service.  Although the appellant's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability. In addition, the Board notes that 
the many statements and letters from the appellant's friends 
and relatives are also not probative evidence as to the issue 
of causation.
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The appellant's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings since service indicative of the claimed disability.  
The appellant, his relatives, and friends are not medically 
trained professionals and their opinions are of limited 
probative value on issues of medical diagnoses and etiology.  
Id.  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for the disability claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well-grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


III.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
multiple lipomas; a generalized skin disorder, variously 
described; and a left shoulder disorder.

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).  However, when a veteran seeks to reopen a 
claim based on new evidence, the Board must first determine 
whether the veteran has submitted new and material evidence.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  During the pendency 
of the veteran's appeal, the United States Court of Appeals 
for the Federal Circuit overturned the test that had been 
used for new and material evidence.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Board notes that the now-
current standard for the submission of new and material 
evidence was not in effect at the time of the original RO 
decisions.  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

A. Multiple lipomas.

In this case service connection was initially denied for 
multiple lipomas, described by the veteran as knots, on a 
direct basis, by rating decision of November 1971. The 
veteran was notified of the denial, but did not file a timely 
appeal.  Consequently, that determination became final.  38 
U.S.C.A. § 7105.  

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records, which were negative for any complaints of knots or 
lipomas on his body; and, an August 1971 VA examination, 
which revealed multiple subcutaneous atheromata on the left 
arm, fore arm, and thigh, without any limitation of function. 
The VA examiner did not relate the multiple lipomas to any 
event or incident in service.

In September 1981, the veteran filed a new claim for multiple 
lipomas, as secondary to Agent Orange exposure.  This claim 
was denied by rating decision of November 1981, as no causal 
relationship was shown between herbicide exposure and any of 
his disorders.  The veteran was notified of the denial in 
December 1981, but did not file a timely appeal.  
Consequently, that determination became final.  38 U.S.C.A. 
§ 7105.

The RO has denied the veteran's numerous attempts to reopen 
his claim for service connection for multiple lipomas, 
described as "lumps/knots on the body," either on a direct 
basis, or as secondary to Agent Orange exposure, as he has 
failed to submit any new and material evidence to support his 
claim.  The most recent denial was in January 1993.  That is 
the last final denial on any basis.



B. Generalized skin disorder, variously described.

In this case service connection was initially denied for a 
skin disorder due to exposure to Agent Orange, described only 
as a "rash due to Agent Orange," by rating decision of 
November 1981.  The RO noted that there was no causal 
relationship shown between herbicide exposure and any of the 
veteran's diagnosed conditions. The veteran was notified of 
the denial in December 1981, but did not file a timely 
appeal.  Consequently, that determination became final.  38 
U.S.C.A. § 7105.

In making that decision, the RO considered the evidence then 
of record which included appellant's service, VA, and private 
medical records. These noted several skin disorders 
including, lesions, knots, impetigo, dermatophytosis, and, 
allergic skin rashes over various parts of his body. None of 
the evidence offered any medical opinions relating his skin 
disorders with herbicide exposure during service.

The veteran filed a new application for service connection 
for a skin condition.  This was denied by rating decision of 
January 1993.  The veteran was notified of the denial, but 
failed to file a timely appeal on the issue being considered, 
direct service connection for a skin condition.  
Consequently, that determination became final.  38 U.S.C.A. 
§ 7105.

In making that decision, the RO considered the evidence then 
of record which included appellant's service, VA, and private 
medical records.  The service medical records did not 
indicate any treatment for a skin disorder in service.  In 
addition the separation examination indicated normal skin, 
other than for some scars.  The post service medical records 
revealed numerous diagnoses of chronic skin disorders over 
the extremities, hands, and torso.  These included central 
discoloration of the follicles, folliculitis, fungal 
infections (groin), cholinergic rash (chest), tinea skin 
infections, generalized fine skin rash, pruritic rash, 
chronic dermatitis, skin lesions, knots, impetigo, 
dermatophytosis, papules, and, allergic skin rashes. None of 
the evidence offered any medical opinions relating his skin 
disorders with service.

The RO has denied the veteran's numerous attempts to reopen 
his claim for service connection for a skin disorder, 
variously described, as he has failed to submit any new and 
material evidence to support his claim.


C. Left shoulder disorder.

In this case service connection was initially denied for a 
left shoulder disorder, by rating decision of November 1988. 
The veteran was notified of that denials, but did not timely 
appeal.  Consequently, that determination is final.  38 
U.S.C.A. § 7105.  This is the last final decision on any 
basis.

In making that decision, the RO considered the evidence then 
of record which included private and VA medical records; and 
the appellant's service medical records and separation 
examination, which revealed that the veteran was seen in 
service with a complaint of left shoulder pain.  X-rays were 
normal and he was diagnosed with a strain. The separation 
examination was negative for any left shoulder disorder.  

The RO denied the veteran's latest attempt to reopen his 
claim for service connection, as he has failed to submit any 
new and material evidence to support his claim.

Summary

After carefully reviewing the evidence received subsequent to 
the November 1971 decision (multiple lipomas, direct basis); 
November 1981 decision (multiple lipomas, and a skin 
disorder, due to herbicide exposure); November 1988 decision 
(left shoulder disorder); and, the January 1993 decision 
(skin disorder with lumps and knots, direct basis), the Board 
concludes that the medical evidence is not sufficient to 
reopen the veteran's claims.  Significantly, no private or VA 
treating physician has attributed the veteran's multiple 
lipomas; generalized skin disorder, variously described; or, 
a left shoulder disorder to his military service. Further, 
the Board observes that the veteran's medical records are 
negative for diagnosis of, or treatment for a left shoulder 
disorder until July 1979, many years after service 
separation.  Because there is no objective medical evidence 
indicating a connection between military service and multiple 
lipomas; generalized skin disorder, variously described; or, 
a left shoulder disorder, the evidence is not new and 
material because it does not bear directly and substantively 
on the matter of service connection for the aforementioned 
conditions.  

The Board has also considered the multiple written statements 
submitted by the veteran's family, and friends.  These 
statements are not competent evidence to establish a medical 
relationship to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has also considered the multiple written statements 
submitted by the veteran.  Although his statements are deemed 
truthful and probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  His assertions as to such 
relationships are not deemed to be credible in light of the 
other objective evidence of record showing no medical 
correlation between military service and his current multiple 
lipomas; generalized skin disorder, variously described; or, 
a left shoulder disorder.  He lacks the medical expertise to 
offer an opinion as to the existence of medical causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of a medical nexus, and, as none of the 
evidence discussed above is both new and material, the claims 
for entitlement to service connection are not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  Having found that the evidence is not new and 
material, there is no reason for the Board to reach the issue 
of well-groundedness. 



ORDER

Entitlement to an increased rating for tinea pedis (athletes 
foot), bilateral, currently rated at 10 percent disabling is 
denied.

Entitlement to service connection for a right shoulder 
disorder is denied on the basis that the claim is not well 
grounded.

New and material evidence has not been submitted to reopen 
the claims of entitlement to service connection for multiple 
lipomas; or, a generalized skin disorder, variously 
described, either on a direct basis, or secondary to 
herbicide exposure.  The benefits sought on appeal are 
denied. 

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left 
shoulder disorder, and the benefits sought on appeal are 
denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

